328 F.2d 992
Clinton McLESTER, Appellant,v.UNITED STATES of America, Appellee.
No. 7528.
United States Court of Appeals Tenth Circuit.
March 26, 1964.

Randall B. Robinson, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., was with him on the brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
All matters raised or suggested in this appeal were presented and conclusively decided in petitioner's former appeal.  See McLester v. United States, 10 Cir., 306 F.2d 880.  The judgment of the trial court is affirmed on authority of that case.